DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner et al., (US 2017/0132362 A1, hereinafter Skinner).
Regarding claim 1:
Skinner shows:
“A computer implemented method to train a machine learning classifier using a plurality of samples in a training dataset,” (Paragraph [0015]: “a) training the computer with at least one training set comprising known epimutations to determine a set of potential genomic features associated with the known epimutations; b) using the trained computer to perform Active Learning analysis to identify the optimal genomic features from the set of potential genomic features that allow for the identification of the known epimutations in the training sets;” And in paragraph [0029]: “. Imbalance class learners (ICL) can be used to reduce the data set imbalance bias and allow for a more accurate analysis. These two techniques facilitate the training for the machine learning classifier.”  – The training set with known epimutations of Skinner 
“wherein the method comprising one or more steps of: considering a feature based data representation of the plurality of samples of the training dataset simultaneously, wherein the plurality of samples comprising an imbalance class distribution dataset;” (Paragraph [0015]: “a) training the computer with at least one training set comprising known epimutations to determine a set of potential genomic features associated with the known epimutations; b) using the trained computer to perform Active Learning analysis to identify the optimal genomic features from the set of potential genomic features that allow for the identification of the known epimutations in the training sets; c) using Imbalance Class Learner analysis to correct for data set imbalance;” – The set imbalance of Skinner is the wherein the plurality of samples comprising an imbalance class distribution dataset.)
“modifying the considered data representation of the training dataset to consider the plurality of simultaneous samples of the training dataset;” (Paragraph [0015]: “a) training the computer with at least one training set comprising known epimutations to determine a set of potential genomic features associated with the known epimutations; b) using the trained computer to perform Active Learning analysis to identify the optimal genomic features from the set of potential genomic features that allow for the identification of the known epimutations in the training sets; c) using Imbalance Class Learner analysis to correct for data set imbalance;” and in paragraph [0032]: “The most relevant features of each of the datasets are combined and the ACL is trained on these features sets. Once ACL training is complete, ICL training is used for prediction across the whole genome for each germ cell and somatic cell data separately. Once the ICL training is complete, a prediction on the whole genome is made.” – The determining of the most relevant features of Skinner is the modifying the considered data representation of the training dataset to consider the plurality of simultaneous samples of the training dataset.)
“modifying an architecture of a classifier to handle the modified data representation of the plurality of samples;” (Paragraph [0029]: “ACL can also be used to select the most important features and provide insights into the critical features identified. Imbalance class learners (ICL) can be used to reduce the data set imbalance bias and allow for a more accurate analysis. These two techniques facilitate the training for the machine learning classifier.” – The selecting of the most important features and using the ICL of Skinner to reduce a set imbalance of Skinner 
“and training the modified classifier using the modified data representation of the plurality of samples.” (Paragraph [0029]: “ACL can also be used to select the most important features and provide insights into the critical features identified. Imbalance class learners (ICL) can be used to reduce the data set imbalance bias and allow for a more accurate analysis. These two techniques facilitate the training for the machine learning classifier.” – The use of the ACL and ICL of Skinner to reduce imbalance bias for more accurate analysis of a machine learning classifier of Skinner is the modifying an architecture of a classifier to handle the modified data representation of the plurality of samples.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Peng et al., (US 2016/0012352 A1, hereinafter Peng).
Regarding claim 2:
Skinner shows the method of claim 1 as claimed and specified above.
But Skinner does not appear to explicitly recite “further comprising: allowing a voting based decision mechanism on a test sample using a single machine learning classifier.”
However, Peng teaches “further comprising: allowing a voting based decision mechanism on a test sample using a single machine learning classifier.” (Paragraph [0021]: “the master computing unit is further configured to send a test command to each of the decision tree computing units after it is determined that each of the decision tree computing units obtains the classification rule in the decision tree form; each of the decision tree computing units is further configured to obtain a test sample set from the data sample in the matrix form according to the test command, and test the test sample set using the classification rule in the decision tree form obtained by each of the decision tree computing units, to obtain a test result set; and the master computing unit is further configured to acquire the test result set obtained by each of the decision tree computing units, determine test accuracy according to a preset voting rule and the test result set obtained by each of the Peng is the allowing a voting based decision mechanism on a test sample using a single machine learning classifier.)
Skinner and Peng are analogous in the arts because both Skinner and Peng describe classification.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Skinner and Peng before him or her, to modify the teachings of Skinner to include the teachings of Peng in order to test and determine “test accuracy according to a preset voting rule” (see Peng paragraph [0021]) and thereby increase the accuracy of the classification of Skinner.

Regarding claim 3:
Skinner and Peng teach the method of claim 2 as claimed and specified above.
But Skinner does not appear to explicitly recite “wherein the test sample is modified using one or more known reference samples wherein the one or more known reference samples could come from a plurality of samples in the training dataset.”
However, Peng teaches “wherein the test sample is modified using one or more known reference samples wherein the one or more known reference samples could come from a plurality of samples in the training dataset.” (Paragraph [0073]: “It should be noted that, although training data on which each of the decision tree computing nodes performs decision tree training is from the data sample in the matrix form, the training data on which each of the decision tree computing nodes performs decision tree training is randomly paragraph [0021]: “each of the decision tree computing units is further configured to obtain a test sample set from the data sample in the matrix form according to the test command,” – The test sample from the data sample, which is also used for training of Peng, is the test sample that could come from the plurality of samples in the training set.)

Regarding claim 8:
Skinner and Peng teach the method of claim 2 as claimed and specified above.
But Skinner does not appear to explicitly recite “wherein the output of the classifier is subject to voting to decide the class of the test sample.”
However, Peng teaches “wherein the output of the classifier is subject to voting to decide the class of the test sample.” (Paragraph [0021]: “the master computing unit is further configured to send a test command to each of the decision tree computing units after it is determined that each of the decision tree computing units obtains the classification rule in the decision tree form; each of the decision tree computing units is further configured to obtain a test sample set from the data sample in the matrix form according to the test command, and test the test sample set using the classification rule in the decision tree form obtained by each of the decision tree computing units, to obtain a test result set; and the master computing unit is further configured to acquire the test result set obtained by each of the decision tree computing units, determine test accuracy according to a preset voting rule and the test result set obtained by each of the decision tree computing units, and when the test accuracy is within a preset proper range, execute an operation of converting the classification rule set into the classification rule set that can be recognized by the data decision-making platform.” – The determining of test accuracy using a preset voting rule of Peng is the output of the classifier is subject to voting to decide the class of the test sample.)

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Benitez et al., (US 2013/0041856 A1, hereinafter Benitez).
Regarding claim 4:
Skinner shows the method of claim 1 as claimed and specified above.
But Skinner does not appear to explicitly recite “wherein the classifier includes a multilayer perceptron (MLP),further wherein the multilayer perceptron comprises three types of layer named as an input layer, a hidden layer and an output layer.”
However, Benitez teaches “wherein the classifier includes a multilayer perceptron (MLP), further wherein the multilayer perceptron comprises three types of layer named as an input layer, a hidden layer and an output layer.” (Paragraph [0028]: “FIG. 6 is a diagram illustrating the topology of multi-layer perceptron with an input layer, a hidden layer, and an output layer according to one embodiment of the present invention.” – The multilayer perceptron with input, hidden, and output layer of Benitez is the multilayer perceptron comprises three types of layer named as an input layer, a hidden layer and an output layer.)
Skinner and Benitez are analogous in the arts because both Skinner and Benitez describe classification.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Skinner and Benitez before him or her, to modify the teachings of Skinner to include the teachings of Benitez in order to incorporate an “MLP [that] may perform faster than SVM because the size of the MLP hidden layer may be fixed at 50, while SVM decides its own support vectors during training and there may number in the thousands” (see Benitez paragraph [0061] and thereby increase the efficiency of Skinner by being able to use a neural network with fixed sizes of hidden layer.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Georgescu et al., (US 2016/0174902 A1, hereinafter Georgescu).
Regarding claim 5:
Skinner shows the method of claim 1 as claimed and specified above.
But Skinner does not appear to explicitly recite “wherein the modification of the classifier comprises same number of units in the input layer to accept the plurality of simultaneous samples of the training dataset.”
However, Georgescu teaches “wherein the modification of the classifier comprises same number of units in the input layer to accept the plurality of simultaneous samples of the training dataset.” (Paragraph [0044]: “FIG. 2 illustrates an exemplary AE neural network. As shown in FIG. 2, the AE 200 is a feed-forward neural network with one hidden layer 204. The AE 200 has an input layer L.sub.1 202, the hidden layer L.sub.2, and an output layer L.sub.3 206. If the AE 200 is a fully connected network, each node in the input layer 202 can correspond to a respective voxel or pixel of an image patch. Ignoring the bias term (the nodes labeled as +1 in FIG. 2), the input and output layers 202 and 206, respectively have the same number of nodes. The goal of an AE is to minimize the difference between the input and output vectors.” And in paragraph [0049]: “Given the set of hypotheses for the current search space, a deep multi-layer neural network is trained having as input the sub-image (image patch) parameterized by the corresponding hypothesis parameters and as output the difference between the current parameters and the target or ground truth parameters of the target anatomical object for the current search space.” – The use of an input corresponding to every pixel of an image patch (which is used for training) of Georgescu is the use of an input units in the input layer to accept the plurality of simultaneous samples of the training dataset.)
Skinner and Georgescu are analogous in the arts because both Skinner and Georgescu describe classification.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Skinner and Georgescu before him or her, to modify the teachings of Skinner to include the teachings of Georgescu in order to increase accuracy and minimize difference between the input and output of Skinner by both having an input for every available data and hand an output with the same number of nodes so as to “minimize the difference between the input and output vectors” (see Georgescu paragraph [0044]).

Regarding claim 6:
Skinner shows the method of claim 1 as claimed and specified above.
But Skinner does not appear to explicitly recite “wherein output layer of the modified classifier comprises units equal to number of simultaneous samples.”
However, Georgescu teaches “wherein output layer of the modified classifier comprises units equal to number of simultaneous samples.” (Paragraph [0044]: “FIG. 2 illustrates an exemplary AE neural network. As shown in FIG. 2, the AE 200 is a feed-forward neural network with one hidden layer 204. The AE 200 has an input layer L.sub.1 202, the hidden layer L.sub.2, and an output layer L.sub.3 206. If the AE 200 is a fully connected network, each node in the input layer 202 can correspond to a respective voxel or pixel of an image patch. Ignoring the bias term (the nodes labeled as +1 in FIG. 2), the input and output layers 202 and 206, respectively have the same number of nodes. The goal of an AE is to minimize paragraph [0049]: “Given the set of hypotheses for the current search space, a deep multi-layer neural network is trained having as input the sub-image (image patch) parameterized by the corresponding hypothesis parameters and as output the difference between the current parameters and the target or ground truth parameters of the target anatomical object for the current search space.” – The use of the same number of input and output nodes, where the input nodes correspond with every pixel (i.e. data) that is being used for training, of Georgescu is the output layer of the modified classifier comprises units equal to number of simultaneous samples.)
Skinner and Georgescu are analogous in the arts because both Skinner and Georgescu describe classification.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Skinner and Georgescu before him or her, to modify the teachings of Skinner to include the teachings of Georgescu in order to increase accuracy and minimize difference between the input and output of Skinner by both having an input for every available data and hand an output with the same number of nodes so as to “minimize the difference between the input and output vectors” (see Georgescu paragraph [0044]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Kirschenbaum et al., (US 2016/0174902 A1, hereinafter Kirshenbaum).
Regarding claim 7:
Skinner 
But Skinner does not appear to explicitly recite “wherein the plurality of samples comprises of low resourced data.”
However, Kirshenbaum teaches “wherein the plurality of samples comprises of low resourced data.” (Paragraph [0069]: “the desirability factor may be based on the differences between the classification scores for instances in the case. In some data domains, cases may often have at most one instance that belongs to the target class. Thus, if a case includes multiple instances that have high classification scores (i.e., more than one instance is classified as positive) that are close to one another, this may indicate that the classifier has insufficient training data to appropriately differentiate between the instances. In such an embodiment, the cases may be ranked according to classification score such that .pi..sub.1 is the instance with the highest classification score, .pi..sub.2 is the instance with the next highest classification score, and so on.” – The ranking of classification because of insufficient training of Kirshenbaum is the use of training using a plurality of samples comprising low resourced data because the training was insufficient to effectively train and thereby properly classify.)
Skinner and Kirshenbaum are analogous in the arts because both Skinner and Peng describe classification.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Skinner and Kirshenbaum before him or her, to modify the teachings of Skinner to include the teachings of Kirshenbaum in order to be able to handle classification of data in which there was insufficient training to classify by utilizing a ranking according to a classification score and thereby increase the effectiveness and accuracy of the classification of Skinner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chukka et al., (US 2017/0243051 A1) teaches the use of low resourced data for training a classifier in paragraphs [0028] through [0031] by using a likelihood of classification of an object if a single class cannot be determined for classification due to training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE

Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124